DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 04/28/2022 in response to the Non-Final Rejection mailed on 03/11/2022 is acknowledged by the examiner and has been entered into the record.
	Applicants’ remarks filed on 04/28/2022 in response to the Non-Final Rejection mailed on 03/11/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 1-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.  
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1-6 and 8-24 under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US Patent Application Publication 2013/0323780 A1; cited on PTO-892 mailed on 03/11/2022) is withdrawn in view of the examiner’s amendment to the claims set forth below.  Schneider et al. fails to teach or suggest a nucleotide sequence comprising a promoter having at least 90% sequence identity to a nucleotide sequence selected from the group consisting of:  SEQ ID NOs:  1, 3, 5, 7, 9, and 11, and operably linked to a heterologous nucleotide sequence of interest.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US Patent Application Publication 2013/0323780 A1; cited on PTO-892 mailed on 03/11/2022) in view of Weissman et al. (Algal Research, 2018; cited on PTO-892 mailed on 03/11/2022) is withdrawn for the reasons set forth above regarding Schneider et al.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Dr. Lisa Haile, Reg. 38,347, on 05/06/2022.
	Please replace the claim set filed on 04/28/2022 with the following re-written claim set.
1. (Currently Amended) A nucleotide sequence comprising a promoter having at least 90% sequence identity to a nucleotide sequence selected from the group consisting of:  SEQ ID NO:  1, 3, 5, 7, 9, and 11, and operably linked to a heterologous nucleotide sequence of interest.

2.  (Currently Amended) A comprising the nucleotide sequence of claim 1.

3.  (Currently Amended) A comprising the nucleotide sequence of claim 1.

4.  (Currently Amended) The microorganism of claim 3, wherein said microorganism is an algal microorganism that expresses the heterologous nucleotide sequence of interest.

5. (Currently Amended) The microorganism of claim 4, wherein said microorganism is a Chlorophyte microorganism.

6.  (Currently Amended) The microorganism of claim 5, wherein the Chlorophyte microorganism is of the Class Trebouxiophyceae.

7.  (Currently Amended) The microorganism of claim 6, wherein the Trebouxiophyceae microorganism is Picochlorum sp.

8.  (Currently Amended) The nucleotide sequence of claim 1, further comprising a terminator sequence.

9.  (Currently Amended) An expression cassette comprising the nucleotide sequence of claim 8. 

10.  (Currently Amended) The nucleotide sequence of claim 8, wherein said terminator sequence has at least 90% sequence identity to a terminator sequence selected from the group consisting of 

11.  (Currently Amended) The nucleotide sequence of claim 8 wherein:
	a. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  1 and the terminator sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  2; or
	b. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  3 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  4; or
	c. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  5 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  6; or
	d. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  7 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  8.

12.  (Currently Amended) The nucleotide sequence of claim 8 wherein:
	a. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  9 and the terminator sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  10; or
	b. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  11 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  12.

13. (Currently Amended) A comprising the nucleotide sequence of claim 11.

14.  (Currently Amended) A comprising the vector of claim 13, wherein said microorganism is an alga.

15.  (Currently Amended) The microorganism of claim 14, wherein said microorganism is a Trebouxiophyte microorganism.

16.  (Currently Amended) An expression cassette comprising the nucleotide sequence of claim 10.

17.  (Currently Amended) A method of transforming an algal cell comprising introducing a vector comprising the expression cassette of claim 16 into an algal cell and selecting for a transformant comprising said vector.

18.  (Cancelled) 

19.  (Currently Amended) The nucleotide sequence of claim 1, wherein the heterologous sequence of interest encodes a polypeptide or a functional RNA.

20.  (Currently Amended) A nucleotide sequence comprising a promoter having at least 90% sequence identity to a nucleotide sequence selected from the group consisting of:  SEQ ID NO:  1, 3, 5, 7, 9, and 11, and operably linked to a nucleotide sequence encoding a protein or a functional RNA heterologous to Picochlorum sp.
21.  (Currently Amended) The nucleotide sequence of claim 20, further comprising a nucleotide sequence having at least 90% sequence identity to a terminator sequence selected from the group consisting of SEQ ID NO:  2, 4, 6, 8, 10, and 12. 

22.  (Currently Amended) An expression cassette comprising the nucleotide sequence of claim 21.  
23.  (Currently Amended) An expression cassette comprising the nucleotide sequence of claim 21, wherein: 
	a. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  1 and the terminator sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  2; or
	b. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  3 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  4; or
	c. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  5 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  6; or
	d. the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  7 and the terminator sequence hast at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  8.

24.  (Cancelled)

25.  (Currently Amended) The nucleotide sequence of claim 11, wherein the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  1 and the terminator sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  2.

26.  (Currently Amended) The nucleotide sequence of claim 11, wherein the promoter sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  7 and the terminator sequence has at least 90% sequence identity to the nucleotide sequence of SEQ ID NO:  8.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-17, 19-23, and 25-26 are drawn to nucleotide sequences, expression cassettes, microorganisms and methods of transforming cells with said nucleotide sequences wherein said nucleotide sequences comprise a promoter having at least 90% sequence identity to a nucleotide sequence selected from the group consisting of:  SEQ ID NO:  1, 3, 5, 7, 9, and 11, and operably linked to a heterologous nucleotide sequence of interest.  The closest prior art of record is the reference of Schneider et al. (US Patent Application Publication 2013/0323780 A1; cited on PTO-892 mailed on 03/11/2022); however, as stated above, Schneider et al. fails to teach or suggest a nucleotide sequence comprising a promoter having at least 90% sequence identity to a nucleotide sequence selected from the group consisting of:  SEQ ID NOs:  1, 3, 5, 7, 9, and 11, and operably linked to a heterologous nucleotide sequence of interest.  Accordingly, claims 1-17, 19-23, and 25-26 are allowable over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656